Case: 4:20-cv-00597-SEP Doc. #: 31 Filed: 05/06/20 Page: 1 of 2 PageID #: 206




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


 RANATA FRANK, etc., et al.,              )
                                          )
        Plaintiff,                        ) Case No. 4:20-cv-597
                                          )
 v.                                       )
                                          )
 CITY OF ST. LOUIS,                       )
                                          )
        Defendant.                        )


      MEMORANDUM IN OPPOSITION TO PLAINTIFF'S MOTION TO
                  CONTINUE AND EXTEND

        Plaintiff has moved to continue the preliminary injunction hearing and

 extend the time for response to the motion to dismiss. ECF 30.

        Defendant respectfully urges the Court to reject the delay in

 responding to the motion to dismiss. Dr. Echols's mistake in his testimony

 does not alter the fact that he is a qualified expert in public health, nor does

 it alter the reality that plaintiff's claim is now moot and that no viable

 constitutional claim was pleaded in the first place. This action should not

 proceed further. Nobody has a constitutional right to camp out in public

 parks. Clark v. Community for Creative Non-Violence, 468 U.S. 1248

 (1984).
Case: 4:20-cv-00597-SEP Doc. #: 31 Filed: 05/06/20 Page: 2 of 2 PageID #: 207




       Defendant suggests that briefing on the motion to dismiss should be

 completed as currently scheduled, but in no event later than May 18 so that

 the Court can consider whether a preliminary injunction hearing is even

 warranted.

                                 Respectfully submitted,

                                 JULIAN L. BUSH
                                 CITY COUNSELOR

                                 Michael A. Garvin 39817(MO)
                                 Deputy City Counselor
                                 /s/Robert H. Dierker 23671(MO)
                                 Associate City Counselor
                                 dierkerr@stlouis-mo.gov
                                 1200 Market St.
                                 City Hall, Rm 314
                                 St. Louis, MO 63103
                                 314-622-3361
                                 Fax 314-622-4956




                                      2
